



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Johnson, 2012 ONCA 328

DATE:  20120523

DOCKET: C53441

Doherty, Simmons and LaForme JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Russel Maurice Johnson

Appellant

and

Person in Charge of
    Mental Health Centre Penetanguishene

Respondent

Suzan E. Fraser, for the appellant

Robert Gattrell, for the respondent Crown

Janice Blackburn, for the respondent Administrator,
    MHC-Penetanguishene

Heard and released orally: May 9, 2012

On appeal from the Disposition
    of the Ontario Review Board dated July 28, 2010.

ENDORSEMENT

[1]

The appellant appeals from a disposition of the Ontario Review Board
    directing that he continue to be detained at the Oak Ridge Division of the
    Mental Health Centre in Penatanguishene.

[2]

At the Board hearing, counsel for the appellant conceded the appellant
    remains a significant risk to the safety of the public. However, counsel
    submitted that the least onerous and least restrictive disposition would be to
    transfer the appellant to a medium secure all male unit at the Brockville
    Mental Health Centre.

[3]

The appellant argues that the Boards disposition is unreasonable
    because two issues skewed its assessment of the least onerous and least
    restrictive alternative issue, and because the Board misapprehended the
    evidence concerning the treatment available at the two centres.

[4]

We do not accept these submissions. The fact that the appellant, a serial
    sexual murderer, continues to minimize the sexually deviant aspect of his
    offences, was properly relevant to the question of the nature of the threat
    that he poses and the level of supervision and structure he requires.

[5]

Further, the Boards findings concerning the potential for reduced staff
    diligence over time in a medium secure setting and concerning the availability
    of treatment at the two centres are supported by the evidence that was before it.

[6]

In particular, concerning the treatment issue, the Board noted that both
    Dr. Jones and Dr. Bradford testified that in creating a plan of treatment
    and rehabilitation for Mr. Johnson, no different modalities would be available
    at Brockville than are available at Oak Ridge, there is not a lot of variation
    in the psychosocial and recovery therapies that could/would be offered, and the
    core elements of treatment for someone with Mr. Johnsons constellation of
    diagnoses are the same at both hospitals.

[7]

In addition, we note that it is clear from the record that Dr. Bradford
    would not be the appellants treating psychiatrist in the event of his transfer
    to the Brockville facility.

[8]

The appellant also argues that the Board erred in making an assessment
    of the long term quality of life at the Oak Ridge facility a primary
    consideration in determining his placement. We disagree.

[9]

On our review of its reasons, the Board carefully considered the statutory criteria relevant in his placement. Particularly having regard to the fact that there would be no difference in the treatment available for the appellant at the two facilities; that the appellant has no immediate prospects for release; and that the appellant would necessarily be subject to extra security if placed at Brockville, we see no error in the Board’s finding that the programs and the relative freedom available to the appellant at Oak Ridge were a relevant consideration.

[10]

The
    appeal is therefore dismissed.

Signed:        Doherty J.A.

Janet Simmons
    J.A.


H.
    S. LaForme J.A.


